Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 17/577, 305 filed on 01/17/2022.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  Claim 1, line 10, recites the term “comprise.”  It is suggested to change to --comprises--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the metal oxide infiltrated layer including a metal oxide on an exposed surface of the at least one target organic layer " However, it is unclear as to what Applicant is intending to claim in view of the specification and drawings. It is unclear as to how “the metal oxide infiltrated layer is on an exposed surface of the at least one target organic layer” wherein the at least one target organic layer is a metal oxide infiltrated layer. It is unclear if the metal oxide infiltrated layer is a separate layer or is a part of the plurality of organic layers? If the metal oxide infiltrated layer is a part of the plurality of organic layers, then how come the metal oxide infiltrated layer is on an exposed surface of the at least one target layer? Does applicant intended for the metal oxide infiltrated layer to be a separate layer and is on an exposed surface of the plurality of organic layer?

Claim 1, line 4, recites a plurality of organic layers stacked on the organic light-emitting device (in view of the specification it appears that the plurality of organic layers stacked on the second side of the organic light-emitting device), but line 10-11 recites the plurality of organic layers comprises a base organic layer on a first side of the organic light-emitting device. If the plurality of organic layers stacked on the second side of the organic light-emitting device as recited in line 4, then how is the base organic layer is on a first side of the organic light-emitting device where the plurality of the organic layers is stacked on a second side of the organic light-emitting device? It is noted that the first side is opposite the second side.
Accordingly, the intended scope is rendered indefinite. Claims 2-9 inherits this indefiniteness. It is suggested to clarify the above discussed limitations. For the purposes of the subsequent examination, the limitation a base organic layer is interpreted such that the plurality of organic layers do not comprises a base organic layer because the base organic layer is not on the second side the light-emitting device, the base organic layer is on a first side of the light -emitting device. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by U.S. Pub # 2017/0141313 to Min.
Regarding independent claim 1, Min discloses a display device (Fig. 12), comprising:
an organic light-emitting device (681-683) comprising a first electrode (681), a second electrode (683), and a emission layer (682) between the first electrode (681) and the second electrode (683);
a plurality of organic layers (Fig. 12: E (O1-O3 and 610) stacked (this is considered substantially analogous to applicant’s own stacked organic layers) on the organic light-emitting device (681-683), the plurality of organic layers comprising an organic insulating material (¶0091); and
a metal oxide infiltrated layer (Fig. 12: encapsulation layer E may be a single layer or stacked layers that include metal oxide U1-U3; see ¶0090) which is at least one target organic layer (any of O1-O3) selected from the plurality of organic layers (O1-O3), the metal oxide infiltrated layer (any of U1-U3) including a metal oxide (U1-U3; ¶0090) on an exposed surface of the at least one target organic layer (any of O1-O3; it is noted that U1-U3 and O1-O3 are formed alternatively),
wherein:
 the plurality of organic layers comprises:
a base organic layer (610) on a first side of the organic light-emitting device (this is considered substantially analogous to applicant’s own base organic layers);
an insulation organic layer (combinations of 640, 660 and 670) of a thin film transistor (¶0081) that is connected to the organic light-emitting device (Fig. 12: 681-683); and
an encapsulation organic layer (Fig. 12: E: O3) on a second side of the organic light-emitting device (681-638), which is opposite to the first side of the organic light-emitting device (681-683), the encapsulation organic layer (O3 of E) covering the organic light-emitting device (681-683);
the thin film transistor (¶0081) comprises:
an active layer (630) disposed on the base organic layer (610);
a gate insulating layer (640) covering the active layer (630);
a gate electrode (650) disposed on the gate insulating layer (640) and facing the active layer (630);
an interlayer insulating layer (660) covering the gate electrode (650);
a source electrode (671) and a drain electrode (672) disposed on the interlayer insulating layer (660) to be respectively connected to different portions of the active layer (630); and
a via layer (670) covering the source electrode (671) and the drain electrode (672); and
the insulation organic layer (combinations of 640, 660 and 670; this is considered substantially analogous to applicant’s own base insulation organic layers) comprises the gate insulating layer (640), the interlayer insulating layer (660), and the via layer (670).
Regarding claim 7, Min discloses wherein the metal oxide infiltrated layer (O3 of E) is a part of the encapsulation organic layer (E).
Regarding claim 8, Min discloses a protection organic layer (Fig. 12: P) on an outer surface of the base organic layer (610), wherein the metal oxide infiltrated layer (O3 of E) is a part of the protection organic layer (¶0093: P).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub # 2015/0102324 to Lee.
Regarding independent claim 1, Lee discloses a display device (Fig. 1), comprising:
an organic light-emitting device (50) comprising a first electrode (51), a second electrode (53), and a emission layer (52) between the first electrode (51) and the second electrode (53);
a plurality of organic layers (Fig. 1: 12, 14 and organic layer 22 of barrier 20; ¶0031 and 0036 respectively) stacked on the organic light-emitting device (50), the plurality of organic layers comprising an organic insulating material (¶31 and 0036; 12 and 14 are stacked on one side); and
a metal oxide infiltrated layer (Fig. 1: 20, 20 includes metal oxide ¶0011 and organic layer 22) which is at least one target organic layer (22 of 20) selected from the plurality of organic layers (12, 14, 22), the metal oxide infiltrated layer (¶0011) including a metal oxide (¶0011) on an exposed surface of the at least one target organic layer (12, 14, 22; metal oxide and 22 are formed alternatively; see ¶0011),
wherein:
 the plurality of organic layers comprises:
a base organic layer (10 and ¶0027) on a first side of the organic light-emitting device (50);
an insulation organic layer (combinations of 12-14) of a thin film transistor (¶0013) that is connected to the organic light-emitting device (Fig. 1: 50); and
an encapsulation organic layer (Fig. 1:60) on a second side of the organic light-emitting device (50), which is opposite to the first side of the organic light-emitting device (50), the encapsulation organic layer (60) covering the organic light-emitting device (50);
the thin film transistor (¶0013) comprises:
an active layer (31) disposed on the base organic layer (10);
a gate insulating layer (12) covering the active layer (31);
a gate electrode (32) disposed on the gate insulating layer (12) and facing the active layer (31);
an interlayer insulating layer (13) covering the gate electrode (32);
a source electrode (33) and a drain electrode (34) disposed on the interlayer insulating layer (13) to be respectively connected to different portions of the active layer (31); and
a via layer (14) covering the source electrode (33) and the drain electrode (34); and
the insulation organic layer (combinations of 12-14; this is considered substantially analogous to applicant’s own base insulation organic layers) comprises the gate insulating layer (12), the interlayer insulating layer (13), and the via layer (14).
Regarding claim 2, Lee discloses wherein the metal oxide infiltrated layer (metal oxide of 20; ¶0011) is a part of the base organic layer (10). It is noted that 20 is in contact with 10.
Regarding claim 3, Lee discloses wherein the metal oxide infiltrated layer (metal oxide of 20; ¶0011) is a part of a surface of the base organic layer (10) that faces the organic light-emitting device (50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub # 2015/0102324 to Lee in view of U.S. Pub # 2016/0190511 to Choi et al. (Choi).
Regarding claim 4, Lee disclose all of the limitations of claim 2 from which this claim depends.
Lee fails to explicitly disclose wherein the metal oxide infiltrated layer is a part of a second surface of the base organic layer, which is opposite from a first surface of the base organic layer facing the organic light-emitting device.
Choi discloses wherein the metal oxide infiltrated layer (Fig. 1: 313 is a part of a second surface of the base organic layer (Fig. 1: 21) which is opposite from a first surface of the base organic layer (21) facing the organic light-emitting device (OLED).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the second surface of the base organic layer as taught by Lee with the metal oxide layer as taught by Choi in order to prevent infiltration of oxygen and moisture (¶0108). 
Regarding claim 5, Lee disclose all of the limitations of claim 1 from which this claim depends.
Lee fails to explicitly discloses wherein the metal oxide infiltrated layer is a part of the via layer.
Choi teaches wherein the metal oxide infiltrated layer (Fig. 4: 215 and ¶0073) is part of the via layer (218). It is noted that the term “the part" presently considered to be where the metal oxide layer is formed on any side of the via layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the via layer of Lee with the metal oxide layer as taught by Choi in order to cover the gate electrode and to form a contact hole that is formed from a bottom surface of the via layer so as to expose a portion of the drain electrode (¶0073 and 0077). 
Regarding claim 6, Lee disclose all of the limitations of claim 1 from which this claim depends.
Lee fails to explicitly discloses wherein the metal oxide infiltrated layer is a part of the interlayer insulating layer.
Choi teaches wherein the metal oxide infiltrated layer (Fig. 4: 211) is part of the interlayer insulating layer (213; the gate insulating 213 is presently considered to be the interlayer insulating layer). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the interlayer insulating layer of Lee with the metal oxide layer as taught by Choi in order to prevent infiltration of oxygen and moisture (¶00107).
Regarding claim 8, Lee disclose all of the limitations of claim 1 from which this claim depends.
Lee fails to explicitly discloses a protection organic layer on an outer surface of the base organic layer, wherein the metal oxide infiltrated layer, wherein the metal oxide infiltrated layer is a part of the protection organic layer
Choi teaches a protection organic layer (Fig. 4: 31 and ¶0108) on an outer surface of the base organic layer (Fig. 4: 21 and ¶0043), wherein the metal oxide infiltrated layer (313 is a part of the protection organic layer (31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the interlayer insulating layer of Lee with the metal oxide layer as taught by Choi in order to prevent infiltration of oxygen and moisture (¶0108).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub # 2015/0102324 to Lee in view of U.S. Pub # 2015/0144930 to Kim et al. (Kim).
Regarding claim 7, Lee disclose all of the limitations of claim 1 from which this claim depends.
Lee fails to explicitly discloses wherein the metal oxide infiltrated layer is a part of the encapsulation organic layer.
Kim teaches wherein the metal oxide infiltrated layer (Fig. 2: 221 and ¶0072) is a part of the encapsulation organic layer (201).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the interlayer insulating layer of Lee with the metal oxide layer as taught by Kim in order to ease the interlayer stress between the first inorganic layer and the second inorganic layer (0078).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub # 2015/0102324 to Lee in view of (WO/2016/005456; hereinafter Bonnet 456; machine translation has been provided by the examiner, see attached machine translation); all citations in the Office Action at hand will be towards US PGPub 2017/0141354; hereinafter Bonnet 354) as it appears to be an English equivalent of Bonnet 456.
Regarding claim 9, Lee disclose all of the limitations of claim 1 from which this claim depends.
Lee fails to explicitly discloses to explicitly disclose forming a window organic layer on the encapsulation organic layer, wherein the metal oxide infiltrated layer is formed as part of the window organic layer.
	Bonnet teaches forming a window organic layer (Fig. 1: layer “O” and ¶0047) on the encapsulation organic layer (Fig. 1: B1 and ¶0045-0046), wherein the metal oxide infiltrated layer (Fig. 1: B2 and ¶0064) is formed as part of the window organic layer (layer “O”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the OLED display of Lee with the window organic layer and the metal oxide layer as taught by Bonnet in order to encapsulate the OLED so as to protect the OLED from air and the water (¶0044).
Conclusion
The prior art made of record and not relied is considered pertinent to applicant's disclosure. U.S. Pub# 2017/0338433 to Ishii, U.S. Pub# 2015/0035431 to Lee et al. U.S. Pub# 2015/0014636 to Kang et al. and U.S. Pub# 2014/0159000 to Tae-wook.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHSEN AHMADI/            Primary Examiner, Art Unit 2896